PER CURIAM.
This is an unauthorized autopsy case which was brought by the decedent’s mother against a pathologist, a hospital and a Justice of the Peace. The complaint was dismissed for failure to state a cause of action upon the defendants’ motions. The mother appeals. We reverse.
We have minutely examined the allegations of the complaint, mindful that its well pleaded allegations are to be taken as true. Based upon this restricted examination, we feel that the trial court was in error. We reach this decision in the light of the new authority of Jackson v. Rupp, Fla.App.1969, 228 So.2d 916, decided subsequent to the issuance of the order herein appealed. We are satisfied and say no more than the complaint was adequate to withstand the motions and record that no real purpose would be served in reproducing and dissecting the complaint in this opinion.
Reversed and remanded with instructions to reinstate the complaint.
Reversed.
WALDEN, REED and OWEN, JJ., concur.